        Case 1:16-cr-00281-PGG Document 897 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


            -against-                                       ORDER

                                                       16 Cr. 281 (PGG)
THOMAS MORTON,

                        Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant is adjourned from

October 5, 2020 to January 15, 2021 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       September 24, 2020
